--------------------------------------------------------------------------------

EXHIBIT 10.17

 
THIRD AMENDMENT TO CREDIT AGREEMENT
 
This THIRD AMENDMENT TO CREDIT AGREEMENT (the “Amendment”) is entered into as of
November 1, 2011, among MWI VETERINARY SUPPLY CO., an Idaho corporation (the
“Borrower”), MWI VETERINARY SUPPLY, INC., a Delaware corporation (the “Parent”),
MEMORIAL PET CARE, INC., an Idaho corporation (“Memorial” and together with
Parent, collectively, the “Guarantors” and individually, a “Guarantor”), BANK OF
AMERICA, N.A., a national banking association (“Bank of America”), WELLS FARGO
BANK, N.A., a national banking association (“Wells Fargo” and together with Bank
of America and each other lender from time to time party hereto, collectively,
the “Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., a
national banking association, as issuer of letters of credit (in such capacity,
the “L/C Issuer”) and as administrative agent (in such capacity, the
“Administrative Agent”).
 
RECITALS
 
A.           The Borrower, the Guarantors, the Lenders, the Administrative Agent
and the L/C Issuer are each a party to that certain Credit Agreement dated as of
December 13, 2006 (as amended, restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), pursuant to which and
subject to the terms and conditions therein contained, the Lenders agreed to
make Loans to the Borrower and the L/C Issuer agreed to issue Letters of Credit
for the account of the Borrower (the “Credit Facility”) in an aggregate amount
not to exceed $100,000,000 through March 1, 2013.
 
B.           Borrower has requested that the Lenders increase the amount of the
Credit Facility from $100,000,000 to $150,000,000, extend the availability
period of the Credit Facility from March 1, 2013 to November 1, 2016 and to make
certain other modifications to the Credit Agreement, which the Lenders, the
Administrative Agent and the L/C Issuer have agreed to do, subject to the terms
and conditions of this Amendment.
 
NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration receipt of which is hereby acknowledged, the parties
agree as follows:
 
AGREEMENT
 
1.           Definitions; Interpretation.  All capitalized terms used in this
Amendment and not otherwise defined herein have the meanings specified in the
Credit Agreement.  The rules of construction and interpretation specified in
Sections 1.02 and 1.04 of the Credit Agreement also apply to this Amendment and
are incorporated herein by this reference.
 
2.           Amendments to Credit Agreement.  The Credit Agreement is hereby
amended as follows:
 
(a)           Amendment to Definitions.  In Section 1.01, amendments are made to
the definitions, as follows:
 
(i)           Applicable Rate.  The table set forth in the definition of
“Applicable Rate” is deleted and the following substituted in its stead:
 
Applicable Rate
Pricing Level
Funded Debt to EBITDA Ratio
Commitment Fee
Eurodollar Rate
+
Letters of Credit
Base Rate
+
1
≤1.75:1
0.15%
0.95%
0.95%
0.20%
2
≤2.50:1 but >1.75:1
0.20%
1.20%
1.20%
0.45%
3
>2.50:1
0.25%
1.50%
1.50%
0.75%

 
(ii)           Consignment Inventory.  The definition of “Consignment Inventory”
is added to read as follows:
 
 
“Consignment Inventory” means any inventory held by Borrower or any of its
Subsidiaries on a consignment basis, which inventory is not owned by Borrower or
any of its Subsidiaries (and would not be reflected on a consolidated balance
sheet of Borrower and its Subsidiaries prepared in accordance with GAAP).
 
 
(iii)           Factoring Agreement.  The definition of “Factoring Agreement” is
deleted.
 
 
(iv)           Fortis.  The definition of “Fortis” is deleted.
 
 
(v)           Interest Payment Date.  The definition of “Interest Payment Date”
is deleted and the following substituted in its stead:
 
 
“Interest Payment Date” means, (a) as to any Eurodollar Floating Rate Loan, the
last Business Day of each month and the Maturity Date; (b) as to any Eurodollar
Fixed Rate Loan, the last day of each Interest Period applicable to such Loan
and the Maturity Date; provided, however, that if any Interest Period for a
Eurodollar Fixed Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (c) as to any Base Rate Loan, the last Business Day
of each month and the Maturity Date.
 
 
(vi)           Interest Period.  In the definition of “Interest Period,” the
words “ending on the date one month thereafter” are deleted and the words
“ending on the date one, two, three or six months thereafter” are substituted in
its stead.
 
 
(vii)           Maturity Date.  The definition of “Maturity Date” is deleted and
the following substituted in its stead:
 
 
“Maturity Date” means November 1, 2016; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.
 
 
(viii)           Permitted Acquisition Indebtedness.  The definition of
“Permitted Acquisition Indebtedness” is added to read as follows:
 
 
“Permitted Acquisition Indebtedness” means Indebtedness in existence at the time
of, and assumed by Borrower or any of its Subsidiaries in connection with, a
Permitted Acquisition; provided that such Indebtedness was not created in
contemplation of such Permitted Acquisition.
 
 
(ix)           Spot Rate.  The definition of “Spot Rate” is deleted.
 
(b)           Amendment to Section 2.02.  At the end of subsection (a) of
Section 2.02, the following sentence is added:
 
If the Borrower requests a Borrowing of, conversion to, or continuation of
Eurodollar Fixed Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.
 
(c)           Amendment to Section 2.14.  Section 2.14 is deleted.
 
(d)           Amendments to Section 7.01.  In Section 7.01, subsection (j) is
deleted, and the following subsections (j) and (k) are substituted in its stead:
 
(j)           Liens on Consignment Inventory; and
 
(k)           Liens securing Permitted Acquisition Indebtedness; provided that
such Liens do not (i) at any time encumber any property other than property
acquired in such Permitted Acquisition (and improvements and attachments
thereto) or (ii) secure any Indebtedness other than Permitted Acquisition
Indebtedness existing immediately prior to the time of acquisition of such
property.
 
(e)           Amendment to Section 7.02.  Subsection (g) of Section 7.02 is
deleted and the following substituted in its stead:
 
(g)           other Investments not described in subsections (a) through (f)
above; provided that (i) any such Investments made prior to November 1, 2011 are
deemed to be permitted, and (ii) the aggregate amount of all such Investments
made on or after November 1,, 2011 shall not exceed $15,000,000 at any time
outstanding.
 
(f)           Amendments to Section 7.03. In Section 7.03, in subsection (e) the
reference to the amount of $10,000,000 is deleted and the amount of $30,000,000
is substituted in its stead, the word “and” is added at the end of subsection
(e), subsections (f) and (g) are deleted, and the following subsection (f) is
substituted in their stead:
 
 
(f)           other Indebtedness not described in subsections (a) through (e)
above; provided that (i) such Indebtedness is unsecured and (ii) the aggregate
principal amount of such Indebtedness does not to exceed at any time outstanding
(A) $30,000,000 minus (B) the aggregate outstanding amount of all Indebtedness
permitted by subsection (e) above.
 
(g)           Amendment to Schedules.  Schedules 2.01, 5.13, 7.01 and 7.03
attached to the Credit Agreement are deleted and Schedules 2.01, 5.13, 7.01 and
7.03 attached hereto are substituted in their stead.
 
3.           Amendments to Notes.  The Notes are amended as follows:
 
(a)           Bank of America Note.  In the heading of the Note made by Borrower
in favor of Bank of America, the amount of “$57,000,000” is deleted and the
amount of “$85,500,000” substituted in its stead.
 
(b)           Wells Fargo Note.  In the heading of the Note made by Borrower in
favor of Wells Fargo, the amount of “$43,000,000” is deleted and the amount of
“$64,500,000” substituted in its stead.
 
4.           Conditions to Effectiveness.  Notwithstanding anything contained
herein to the contrary, this Amendment shall become effective when each of the
following conditions is fully and simultaneously satisfied; provided that each
of the following conditions is fully and simultaneously satisfied on or before
November 2, 2011:
 
(a)           Delivery of Amendment.  The Borrower, each Guarantor, the
Administrative Agent, the L/C Issuer and each Lender shall have executed and
delivered counterparts of this Amendment to the Administrative Agent, sufficient
in number for distribution to the Administrative Agent, each Lender and the
Borrower;
 
(b)           Payment of Fees.  The Borrower shall have paid to the
Administrative Agent for the account of Lenders in proportion to their
Applicable Percentage set forth in Schedule 2.01 attached hereto, an amendment
fee in the amount of $100,000 in respect of the Lenders’ agreement to enter into
this Amendment, which fee shall be fully earned when paid and shall not be
refundable for any reason whatsoever;
 
(c)           Authorization.  The Administrative Agent shall have received the
following, each in form and substance and dated as of a date satisfactory to the
Administrative Agent and its legal counsel:
 
(i)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
and each Guarantor as the Administrative Agent may require to establish the
identities of and verify the authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Amendment and the other Loan Documents to which the Borrower or such Guarantor
is a party; and
 
(ii)           such evidence as the Administrative Agent may reasonably require
to verify that the Borrower and each Guarantor is duly organized or formed,
validly existing, in good standing and qualified to engage in business in each
jurisdiction in which it is required to be qualified to engage in business,
including certified copies of the Borrower’s and each Guarantor’s Organization
Documents, certificates of good standing and/or qualification to engage in
business.
 
(d)           Consents, Etc.  The Administrative Agent shall have received such
evidence as the Administrative Agent or the Required Lenders may reasonably
require to verify that the Borrower and each Guarantor has obtained all
consents, approvals, permits or other authorizations from all relevant
Governmental Authorities, required to be obtained in connection with the
execution, delivery or performance by, or enforcement against, the Borrower and
each Guarantor of this Amendment and the other Loan Documents.
 
(e)           Representations True; No Default.  The representations of the
Borrower as set forth in Article V of the Credit Agreement shall be true on and
as of the date of this Amendment with the same force and effect as if made on
and as of this date or, if any such representation or warranty is stated to have
been made as of or with respect to a specific date, as of or with respect to
such specific date.  No Event of Default and no event which, with notice or
lapse of time or both, would constitute an Event of Default, shall have occurred
and be continuing or will occur as a result of the execution of this Amendment;
and
 
(f)           Other Documents.  The Administrative Agent and the Lenders shall
have received such other documents, instruments, and undertakings as the
Administrative Agent and such Lender may reasonably request.
 
4.           Representations and Warranties.  The Borrower hereby represents and
warrants to the Lenders, the Administrative Agent and the L/C Issuer that each
of the representations and warranties set forth in Article V of the Credit
Agreement is true and correct as if made on and as of the date of this Amendment
or, if any such representation or warranty is stated to have been made as of or
with respect to a specific date, as of or with respect to such specific
date.  The Borrower expressly agrees that it shall be an additional Event of
Default under the Credit Agreement if any representation or warranty made by the
Borrower hereunder shall prove to have been incorrect in any material respect
when made.
 
5.           No Further Amendment.  Except as expressly modified by this
Amendment, the Credit Agreement and the other Loan Documents shall remain
unmodified and in full force and effect.  The Borrower and each Guarantor hereby
ratifies and confirms each of their respective debts, liabilities, obligations,
covenants and duties to each Lender, the Administrative Agent and the L/C Issuer
arising under the Credit Agreement and the other Loan Documents to which the
Borrower or such Guarantor is a party.  Without limiting the foregoing, each
Guarantor hereby confirms and agrees that its guarantee of the payment and
performance of the Obligations remains in full force and effect, and that the
Obligations shall include the debts, liabilities, obligations, covenants and
duties of, the Borrower to each Lender, the Administrative Agent and the L/C
Issuer arising under the Credit Agreement as amended by this Amendment.
 
6.           Reservation of Rights.  The Borrower and each Guarantor
acknowledges and agrees that the execution and delivery by the Administrative
Agent, the L/C Issuer and the Lenders of this Amendment shall not be deemed to
create a course of dealing or otherwise obligate the Administrative Agent, the
L/C Issuer or any Lender to forbear or execute similar amendments under the same
or similar circumstances in the future.
 
7.           Miscellaneous.
 
(a)           Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF IDAHO; PROVIDED THAT THE
ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.
 
(b)           Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
(c)           Authorization.  Lenders hereby authorize and instruct the
Administrative Agent to execute and deliver this Amendment.
 
(d)           Integration.  This Amendment, together with the other Loan
Documents, comprises the complete, final and integrated agreement of the parties
on the subject matter hereof and thereof and supersedes all prior agreements,
written or oral, on such subject matter.
 
(e)           Severability.  Any provision of this Amendment that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions thereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 
MWI VETERINARY SUPPLY CO.
 
By:  /s/ Mary Pat
Thompson                                                                         
 
Name:  Mary Pat
Thompson                                                                         
 
Title:  Chief Financial
Officer                                                                         
 
MWI VETERINARY SUPPLY, INC.
 
By:  /s/ Mary Pat
Thompson                                                                           
 
Name:  Mary Pat
Thompson                                                                           
 
Title:  Chief Financial
Officer                                                                           
 
MEMORIAL PET CARE, INC.
 
By:  /s/ Mary Pat
Thompson                                                                   
      
 
Name:  Mary Pat
Thompson                                                                           
 
Title:  Chief Financial
Officer                                                                           
 
BANK OF AMERICA, N.A., as Administrative Agent
 
By:  /s/ Dora A.
Brown                                                                                     
 
Name:  Dora A.
Brown                                                                           
 
Title:  Vice
President                                                                           
 
BANK OF AMERICA, N.A., as a Lender and L/C Issuer
 
By:  /s/ Brad
Ruland                                                                                 
       
 
Name:   Brad
Ruland                                                                           
 
Title:  SVP
 
WELLS FARGO BANK, N.A., as a Lender
 
By:  /s/ Linda K.
Armstrong                                                                           
 
Name:  Linda K.
Armstrong                                                                           
 
Title:  VP/Senior Relationship
Manager                                                                           
 

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01
 
COMMITMENTS AND APPLICABLE PERCENTAGES
 
 
 
Lender
Commitment
Applicable Percentage
Bank of America, N.A.
$ 85,500,000.00
57.000000000%
Wells Fargo Bank, N.A.
$ 64,500,000.00
 43.000000000%
Total
$150,000,000.00
100.000000000%


 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.13
 
SUBSIDIARIES AND OTHER EQUITY INVESTMENTS
 
AND EQUITY INTERESTS IN BORROWER
 
 
Part (a).                      Subsidiaries.
 
 
Name of Direct Owner
 
Name of Subsidiary
Jurisdiction of Formation
Percentage Ownership
MWI Veterinary Supply, Inc.
MWI Veterinary Supply Co.
Idaho
100%
MWI Veterinary Supply Co.
Memorial Pet Care, Inc.
Idaho
100%
MWI Veterinary Supply Co.
MWI Supply (UK Holdings) Limited
England
100%
MWI Supply (UK Holdings) Limited
MWI Supply (UK) Limited
England
100%
MWI Supply (UK) Limited
MWI Supply (UK Acquisition) Limited
England
100%
MWI Supply (UK Acquisition) Limited
Centaur Services Limited
England
100%
Centaur Services Limited
Labpak Limited
England
100%
Centaur Services Limited
Somervet Limited
England
100%

 
Part (b).                      Other Equity Investments.
 
 
Name of Owner
 
Name of Investment
Jurisdiction of Formation
 
Percentage Ownership
MWI Veterinary Supply Co.
Feeder’s Advantage LLC
Colorado
50%
MWI Veterinary Supply Co.
Securos Europe, GmbH
Germany
60%
MWI Veterinary Supply Co.
Cubex, LLC
Arizona
20%
MWI Veterinary Supply Co.
Durvet/PMR, L.P.
Missouri
3.2%
MWI Veterinary Supply Co.
ANIMALYTIX LLC
Delaware
16.67%
MWI Veterinary Supply Co.
WML, LLC
Delaware
50%

 
Part (c).                      Owners of Equity Interests in Borrower.
 
 
Name of Owner
 
Percentage Ownership
MWI Veterinary Supply, Inc.
100%


 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.01
 
EXISTING LIENS
 

 
Financing Statement Filing No.
 
Debtor
 
Secured Party
 
Collateral Description
1.
B813288
MWI Veterinary Supply Co.
Bayer Healthcare LLC
Baytril 100 (enrofloxacin) Injectable Solution
2.
B200309474235
MWI Veterinary Supply Co.
Bayer Healthcare LLC
Baytril 100 (enrofloxacin) Injectable Solution, Advantage© (imidacloprid)
Topical Solution, K9 Advantix© (imidacloprid + permethrin), Advantage Multi ™
(imidacloprid + moxidectin) Topical Solution
3.
TBD
MWI Veterinary Supply Co.
AmerisourceBergen Drug Corporation
Inventory purchased from ABDC.

 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.03
 
EXISTING INDEBTEDNESS
 
1.
Indebtedness of Centaur Services Limited evidenced by that £12,500,000 Sterling
Revolving Credit Facility dated November 5, 2010 between Wells Fargo Bank,
National Association, London Branch and Centaur Services Limited.

 
2.
£808,181.70 Capital Lease obligations of Centaur Services Limited.

 
 
 

 
 
 

--------------------------------------------------------------------------------

 
